Citation Nr: 1718885	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-15 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1944 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the Veteran has appealed the issue of entitlement to service connection for ingrown toenail.  In October 2016, the RO sent the Veteran a letter indicating that it had received his Notice of Disagreement with the September 2016 rating decision.  The RO also noted in its May 2017 letter that it was continuing to work on the appeal.  As the RO is still processing this issue, no Statement of the Case need be issued at this time; and, therefore, a remand to instruct the RO to issue a Statement of the Case is not yet required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Bilateral hearing loss was not manifested during service or within a year of separation from service and is not shown to be related to active service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran submitted his claim as a part of the Fully Developed Claim program. As part of that program, he was notified of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

The Veteran seeks service connection for bilateral hearing loss.  The Veteran noted that he went from the Hawaiian Islands to Saipan on a small convoy PA90, PA91 and a battleship and that some days, the ship's cannons were fired and it sounded like being inside of a tin can.  The Veteran also noted that for nearly five months, he lived close to the USASTAF message center which had large generators running constantly to power the message center, where he worked.  The Veteran also noted a six foot tall electric fence that surrounded the message center and the small tent area where he hardly ever left.  The Veteran noted that between the fence, the teletypes running, and the bells, there was hardly a time where there was not noise.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (hereafter "the Court"), has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

The service treatment records are absent complaints, findings or diagnoses of hearing loss during service.  On the clinical examination for separation from service in October 2014, the Veteran's hearing was evaluated as normal; whispered voice test was 15/15 in each ear.  Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  Thus, there is no medical evidence that shows that the Veteran suffered from bilateral hearing loss during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss can be service-connected on such a basis, if shown within 1 year following separation from service.  However, the first showing of any hearing test was not until 2003, nearly sixty years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  In this case, there is no hearing loss noted during service.  In addition, the Veteran has not continuity of post-service symptoms.  A March 21, 2003 clinical record from the Mayo clinic notes that the Veteran provided a history that he had been aware of some hearing loss in the left ear for the prior two to three years after having a screening at a fair exhibit; otherwise, he had bene unaware of any significant changes in his hearing.  In light of the lack of any relevant history reported between 1946 and around 2000, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the Veteran clearly has a current disability.  The Veteran underwent VA examination in February 2016 at which time he demonstrated hearing loss for the purposes of applying the laws administered by the VA.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

No medical professional has ever related this condition to the appellant's military service.  Although the February 2016 VA examiner could not provide a medical opinion with regard to the Veteran's hearing loss without resorting to speculation because there were no records found in VBMS, an opinion was provided later that month after a review of the record.  The examiner opined that it was less likely that the Veteran's bilateral hearing loss was due to his service-related noise exposure and noted that the Veteran's exit examination revealed normal functional hearing by whisper test and no other records revealed positive decibel shift during service.    

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until decades after service.  

Thus, the record is absent evidence of hearing loss in service or within a year following service, evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's current hearing loss and his active duty service. 

The Board must also consider the Veteran's own opinion that his bilateral hearing loss is related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hearing loss as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran therein cannot be accepted as competent medical evidence.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


